


Exhibit 10z

 

HUDSON UNITED BANCORP
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN
PARTICIPATION AGREEMENT

 

This Participation Agreement (this “Agreement”) is entered into effective
September 22, 2003 between James Nall (the “Participant”) and Hudson United
Bancorp (the “Employer”).  The Compensation Committee has designated the
Participant as a Member in the Hudson United Bancorp Supplemental Employees’
Retirement Plan (the “Plan”), as such Plan was restated effective October 1,
2002, under the terms and conditions set forth in this Agreement.  The parties
agree that the participation shall be on the terms and conditions hereinafter
set forth:

 

1.                                       Incorporation by Reference of Plan. 
The provisions of the Plan, a copy of which is attached to this Participation
Agreement, are incorporated by reference herein and shall govern as to all
matters not expressly provided for in this Agreement.  Terms not defined herein
shall have the meanings set forth in the Plan.  Where terms of this Agreement
and the Plan are in conflict, the terms in this Agreement shall govern.

 

2.                                       Additional Terms.

 

2.1.                              Additional Years of Credited Service. 
Notwithstanding anything to the contrary herein or under the Plan, as of his
employment commencement date with the Employer (September 22, 2003), the
Participant will be credited with 9.00 years of Credited Service (for benefit
accrual purposes and early retirement eligibility purposes (Rule of 85)) under
Section 3.1 of the Plan, with additional years of Credited Service to accrue at
a rate of 2.5417 years of Credited Service per year employed until October 1,
2009 and thereafter at the rate of one year of Credited Service per year
employed thereafter.  In the event that a Change of Control occurs prior to
October 1, 2009, or if the Participant’s employment ends as a result of (i)
death, or (ii) permanent and total disability (within the meaning of
Section 105(d)(4) of the Internal Revenue Code) or (iii) termination by the
Employer without “cause” as defined below, then the total years of Credited
Service then credited to the Participant will be increased to 24.25 years (but
will not increase further unless the Participant earns Credited Service after
October 1, 2009).

 

•                                          For purposes of this Agreement,
“cause” with respect to the termination by the Employer of Participant’s
employment shall mean (i) willful and continued failure by the Participant to
materially perform his duties for the Employer under this Agreement after at
least one warning in writing from the Employer’s Chief Executive Officer (with a
copy to the Board of Directors) identifying specifically any such material
failure and offering a reasonable opportunity to cure such failure; (ii) the
willful engaging by the Participant in material misconduct which causes material
injury to the Employer as specified in a written notice to the Participant from
the Employer’s Chief Executive Officer (with a copy to the Board of Directors);
or (iii) conviction of a crime (other than a traffic violation), habitual
drunkenness, drug abuse, or excessive absenteeism other than for illness, after
a

 

--------------------------------------------------------------------------------


 

warning (with respect to drunkenness or absenteeism only) in writing from the
Employer’s Chief Executive Officer (with a copy to the Board of Directors) to
refrain from such behavior.  No act or failure to act on the part of the
Participant shall be considered willful unless done, or omitted to be done, by
the Participant not in good faith and without reasonable belief that the action
or omission was in the best interest of the Employer.  The Employer shall have
the burden of proving cause by clear and convincing evidence

 

2.2.                              Vesting.    In lieu of the vesting
schedule set forth in Article IV of the Plan and except as set forth below, the
Participant will be 100% vested at all times.

 

2.3.                              Minimum Average Monthly Compensation.  For
purposes of the calculation of the amount of the Participant’s benefit under
Section 3.1 of the Plan, the term Average Monthly Compensation shall never be
less than thirty-five thousand dollars ($35,000.00), amounting to annual average
compensation of $420,000 per year, provided, however, that if for the calendar
year 2004 (or any future calendar year) the Participant is employed by the
Employer for the full calendar year and he earns total Compensation for such
calendar year of less than $420,000, then the minimum Average Monthly
Compensation shall be calculated by using an average obtained by dividing by 60
the total Compensation earned during the 60 consecutive month period out of the
most recent 120 months of employment that yield the highest average, but deeming
him to have earned total Compensation of $420,000 per calendar year for 2003 and
years prior to 2003 (when he actually was not employed by the Company), but such
calculation must be performed by including the actual total Compensation paid in
each of the years following 2003 (even if such total Compensation amounts are
less than $420,000.

 

2.4.                              Examples.  To clarify the application of the
provisions of this Agreement, the following examples are provided:

 

•                                          If the Participant’s employment with
the Employer ends as a result of his death or permanent and total disability, or
if the Participant’s employment is terminated by the Employer without “cause,”
on or before September 30, 2009, or if the Participant retires on September 30,
2009, the minimum benefit payable under the Plan would be calculated as
follows:  (a) 1% of $35,000, times 24.25 (9.00 years of deemed Credited Service,
plus 15.25 years of earned Credited Service (6 actual years times 2.5417
credited years)), plus (b) ½ % of ($35,000 minus $5,414(1)), times 24.25,
equaling a benefit of $12,074.80 per month (or $144,897.60 per year).

 

•                                          The annual benefit amount calculated
above would be reduced by the benefit payable under the regular pension plan,
must be adjusted for retirement before the Normal Retirement Date, if
applicable, and will be subject to the form of benefit election elected by the
Participant or his beneficiary.  The annual benefit calculated above could be
reduced if Participant earns less than $420,000 in any full calendar year of
employment with the Employer.

 

--------------------------------------------------------------------------------

(1)  The $5,414 amount, which is Monthly Covered Compensation, is based upon the
2003 Covered Compensation Table, issued by the Internal Revenue Service, with an
assumed date of birth of 1948.  This amount will fluctuate each year.

 

2

--------------------------------------------------------------------------------


 

3.                                       Impact on Other Benefits.  Nothing
contained herein shall be deemed to exclude the Participant from any
supplemental compensation, bonus, pension, insurance, severance pay or other
benefit to which otherwise he might be or might become entitled to as an
employee of the Employer.  This Agreement does not supersede any previous
agreements between the Employer and the Participant regarding the terms and
conditions of the Participant’s employment.

 

4.                                       Legal fees.  Notwithstanding any
contrary provisions of the Plan, the Participant (and the Participant’s
surviving spouse to whom a benefit is payable under the Plan) shall be entitled
to payment from the Employer for all legal fees and expenses incurred in taking
any action to enforce the terms of this Agreement.  The Participant (and his or
her spouse, if applicable) shall be entitled to payment of such legal fees and
expenses as incurred by him or her, and the Employer hereby agrees to pay such
amounts directly to the Participant’s attorney or reimburse the Participant upon
demand.  In the event that any payment or payments due hereunder are not paid
within 30 days of demand, interest shall accrue on such amounts at a rate of
12%, compounded monthly, and the Employer shall be liable for such amounts as
well.

 

5.                                       Obligations of the Participant.  In
consideration for the Employer granting the Participant the rights of a
participant under the Plan, the Participant covenants and agrees as follows.

 

3

--------------------------------------------------------------------------------


 

a.                                       No Solicitation of Customers.  For one
(1) year after termination of Participant’s employment with the Employer, for
any reason whatsoever, the Participant shall not induce any business or entity
which was actually known by the Participant to be a customer of the Employer, or
any subsidiary of the Employer, during the final three (3) months of the
Participant’s employment by the Employer, to cease in whole or in part being a
customer of Employer or its subsidiaries and to become a customer of another
financial institution.  The Participant shall not be deemed in breach of the
covenants set forth in this Section 5(a) due to the Participant’s employment by
another financial institution which becomes the bank for a customer of the
Employer.

 

b.                                      No Solicitation of Employees.  For one
(1) year after the termination of the Participant’s employment with the Employer
for any reason whatsoever, Participant shall not induce any person who, during
the final three (3) months of the term of the Participant’s employment with the
Employer, was an employee of the Employer or any subsidiary of the Employer, to
terminate his or her employment with the Employer.  The Participant shall not be
deemed in breach of the covenants set forth in this Section 5(b) due to the
Participant’s employment by another financial institution which hires a former
employee of the Employer.

 

c.                                       No Disparagement.  For a period of one
(1) year following the termination of the Participant’s employment, the
Participant shall not make any written or oral statements which are repeated and
material and which are intended to disparage the Employer or any subsidiary of
the Employer with respect to any matter relating to the business or conduct of
the business of the Employer or any subsidiary of the Employer.  To implement
the Remedies provisions of this Agreement, the Employer must prove by clear and
convincing evidence a breach of the foregoing sentence.

 

The provisions of this Section will not be considered breached with respect to
any testimony provided by the Participant in connection with any judicial
proceeding, quasi-judicial proceeding, or government or regulatory interview or
proceeding.

 

d.                                      Remedies of the Employer for Breach.  If
the Employer believes that the Participant has breached any of the covenants set
forth in this Section 5, it shall give written notice of such alleged breach to
the Participant within thirty (30) days of the actual discovery thereof by a
senior officer of the Employer.  Within thirty (30) days of receiving such
notice, the Participant shall have the opportunity to (i) present evidence or
arguments to the Employer to refute the allegations, and/or (ii) cure such
breach (if it is capable of being cured).   The opportunity to cure shall not be
applicable in the event that the Participant has been successful in soliciting
customers or employees of the Employer for another financial institution in
violation of Section 5(a) or (b) hereof or has not immediately ceased engaging
in the conduct giving rise to such breach.  If the Employer reasonably finds
that the Participant has materially breached any covenant set forth in this
Section 5 and the Participant is able to cure but has not cured such breach
pursuant to the terms of this Section 5(d), then the Employer shall notify the
Participant of that belief in writing.  The Employer may then seek a judicial
determination of whether a material breach has occurred.  If a court of
competent jurisdiction in a proceeding to which the Participant is a party finds
that a material breach occurred, then future SERP Benefits may be terminated. 
No such forfeiture may be enforced without a judicial order to that effect. 
Until such time as the judicial order is given

 

4

--------------------------------------------------------------------------------


 

effect and is not appealable, the Employer shall continue to pay the SERP
Benefits to the Participant or his or her spouse and shall likewise continue to
pay his or her legal fees as provided hereunder.  Any judicial action alleging a
breach of this Section 5 must be brought within six months of the alleged
breach.  Since a breach of any of the provisions of this Section 5 may not
adequately be compensated by money damages, the Employer also shall be entitled,
in addition to any other right and remedy available to it, to an injunction
restraining such breach or a threatened breach, and in either case no bond or
other security shall be required in connection therewith, and the Participant
hereby consents to the issuance of such injunction.

 

e.                                       Severability.  If any provision of this
Section 5 shall be deemed invalid or unenforceable as written, it shall be
construed, to the extent possible, in a manner which shall render it valid and
enforceable, and any limitations on the scope or duration of any such provision
necessary to make it valid and enforceable shall be deemed to be part thereof;
no invalidity or unenforceability shall affect any other portion of this
Agreement.  Any provision of this Section 5 that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

f.                                         No Relief from Similar Obligations. 
Neither this Agreement nor any termination of this Agreement shall relieve the
Participant from any confidentiality, non-solicitation or non-disparagement
obligations to which he or she is or would have been subject in the absence of
this Agreement by virtue of any contract or agreement, statutory law, common law
or otherwise.

 

6.                                       Acceptance of Provisions.  The
execution of this Agreement by the Participant shall constitute the
Participant’s acceptance of and agreement to all of the terms and conditions of
the Plan and this Agreement.  This Agreement shall be binding on the heirs,
executors and administrators of the Participant and on the successors and
assigns of the Employer.

 

7.                                       Notices.  All notices and other
communications required or permitted under the Plan and this Agreement shall be
in writing and shall be given either by (i) personal delivery or regular mail,
in each case against receipt, or (ii) first class registered or certified mail,
return receipt requested.  Any such communication shall be deemed to have been
given (a) on the date of receipt in the cases referred to in clause (i) of the
preceding sentence and (b) on the second day after the date of mailing in the
cases referred to in clause (ii) of the preceding sentence.  All such
communications to the Employer shall be addressed to it, to the attention of its
Secretary or Chief Executive Officer, at its then principal office and to the
Participant at his last address appearing on the records of the Employer or, in
each case, to such other persons or address as may be designated by like notices
hereunder.  Within forty-five (45) days of a Participant’s termination of
employment, the Employer shall provide to the Participant (or, if applicable,
his or her surviving spouse) a detailed written statement setting forth the
amount of the SERP Benefit, and the assumptions and facts relied upon in
calculating such SERP Benefit.  The Participant then has the right to dispute
the calculation of the SERP Benefit, and the right to seek declaratory relief
from a court of competent jurisdiction as to the proper amount of the

 

5

--------------------------------------------------------------------------------


 

SERP Benefit;  the Participant will be entitled to legal and related fees under
Section 4 hereof in connection with such dispute and/or judicial action.

 

8.                                       Miscellaneous.  This Agreement and the
Plan contain a complete statement of all the arrangements between the parties
with respect to their subject matter.  As set forth in Section 8.2 of the Plan,
the Plan can not be amended to reduce a member’s accrued benefit thereunder
unless all members, including those who have previously retired, consent to the
amendment.  This Agreement cannot be changed or amended except by a writing
executed by both parties.  This Agreement shall be binding upon the Employer and
its successors.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.  The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
5th day of March, 2004.

 

HUDSON UNITED BANCORP

PARTICIPANT:

 

 

 

 

By:

  /s/ John H. Tatigian

 

/s/ James Nall

 

John H. Tatigian

  James Nall

Chairman, Compensation Committee

 

 

6

--------------------------------------------------------------------------------
